 



Exhibit 10.12

Summary of Compensation Paid to United Bankshares Inc.’s Directors

     The Compensation Committee (the “Committee”) of United Bankshares, Inc.
(the “Company”) met on January 24, 2005, to discuss compensation of the Board of
Directors. Prior to the meeting, the Committee retained AON Consulting to review
the compensation of the Board of Directors of the Company and to compile
information regarding director compensation in peer bank holding companies. The
Committee reviewed the report of AON Consulting, and based on this report, the
Committee and the Board of Directors approved the following compensation to the
non-management members of the Company’s Board of Directors for 2005:



  •   Retainer of $500 per month regardless of meeting attendance.     •   Fee
of $1,000 for each of the six (6) scheduled Board meetings attended.     •   Fee
of $1,000 for each committee meeting attended or for each special meeting of the
Board attended.     •   Retainer of $1,000 per quarter for the Chairman of the
Compensation Committee, Governance & Nominating Committee, and the Lead Director
of the Independent Directors.     •   Retainer of $1,000 per month for the
Chairman of the Audit Committee.

88